Case 19-11644-amc             Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00                         Desc
                               Correct Main Document Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                           Chapter 7
CHERRY BROS., LLC,
                                                           Case No. 19-11644 (AMC)
                                      Debtor.

Gary F. Seitz, as Chapter 7 Trustee of the Estate
of Cherry Bros., LLC,
                                     Plaintiff,            Adv. No.: See Exhibit A
vs.

Defendants Listed on Exhibit A,

                                     Defendants.
          ORDER ESTABLISHING STREAMLINED PROCEDURES GOVERNING
         ADVERSARY PROCEEDINGS BROUGHT BY PLAINTIFF PURSUANT TO
           SECTIONS 502, 547, 548, 549 AND 550 OF THE BANKRUPTCY CODE
         Upon the Motion for Orders Establishing Streamlined Governing Adversary Proceedings

Brought by Plaintiff Pursuant to Sections 502, 547, 548, 549, and 550 of the Bankruptcy Code,

(the “Procedures Motion”) 1 filed by Gary F. Seitz, as Chapter 7 Trustee of the Estate of Cherry

Bros., LLC, (the “Plaintiff”), by and through his undersigned counsel, for entry of a procedures

order (the “Procedures Order”) pursuant to sections 102(1) and 105(a) of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 7016, 7026, 9006, 9019(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), establishing streamlined procedures

governing all adversary proceedings brought by Plaintiff under sections 502, 547, 548, 549 and

550 of the Bankruptcy Code (each an “Avoidance Action,” collectively, the “Avoidance Actions”);

and this Court having jurisdiction to consider and determine the Procedures Motion as a core

proceeding in accordance with 28 U.S.C. §§ 157, 1331 and 1334; and any objections raised and



1
 Capitalized terms not otherwise defined herein shall have the same meaning ascribed to them as in the Procedures
Motion.
Case 19-11644-amc               Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00                                Desc
                                 Correct Main Document Page 2 of 7



heard at a hearing at which all parties were permitted to present their arguments and contentions;

and it appearing that the relief requested by the Procedures Motion is necessary and in the best

interests of the parties; and due notice of the Procedures Motion having been provided; and it

appearing that no other or further notice of the Procedures Motion need be provided; and sufficient

cause appearing therefore, it is hereby:

         ORDERED, that the Procedures Motion be, and hereby is, granted in all respects; and it

is further

         ORDERED, that the Trustee may settle claims without Court approval pursuant to the

terms set forth in the Motion; and it is further

         ORDERED, the procedures governing all parties to the Avoidance Actions are as follows:

A.       Effectiveness of the Procedures Order

         1.       This Procedures Order approving the Procedures Motion shall apply to all
                  Defendants in the Avoidance Actions. 2

         2.       This Order will not alter, affect or modify the rights of Defendants to seek a jury
                  trial or withdraw the reference, or otherwise move for a determination on whether
                  the Court has authority to enter a final judgment, or make a report and
                  recommendation, in an adversary proceeding under 28 U.S.C. § 157, and all such
                  rights of the Defendants shall be preserved unless otherwise agreed to in a
                  responsive pleading.

B.       Extensions to Answer or File Other Responsive Pleading to the Complaint

         3.       The time to file an answer or other responsive pleading to a complaint filed in an
                  Avoidance Action shall be extended by 60 days such that an answer or other
                  responsive pleading is due within 90 days after the issuance of the summons rather
                  than 30 days after the issuance of the summons.

C.       Waiver of Requirement to Conduct Pretrial Conference

         4.       Federal Rule of Civil Procedure 16, made applicable herein pursuant to Bankruptcy
                  Rule 7016, is hereby waived and not applicable with respect to the Avoidance

2
  This Procedures Order pertains only to the Avoidance Actions identified in Exhibit A. Additional avoidance actions
filed by the Plaintiff related to the underlying bankruptcy cases, after entry of the Proposed Procedures Order, shall
be subject to the same conditions stated herein. The parties will file, under certification of counsel, a scheduling order
which conforms to the same format but which contains extended deadlines as necessary.




                                                            2
Case 19-11644-amc     Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00                    Desc
                       Correct Main Document Page 3 of 7



           Actions. Neither the Plaintiff nor any Defendant shall be required to appear at the
           initial pretrial conference or any subsequently scheduled pretrial conferences.

D.   Waiver of Requirement to Conduct Scheduling Conference

     5.    Federal Rule of Civil Procedure 26(f), made applicable herein pursuant to
           Bankruptcy Rule 7026 (mandatory meeting before scheduling conference/
           discovery plan), is hereby waived and is not applicable to the Avoidance Actions.
           Thus, the parties to the Avoidance Actions shall not be required to submit a written
           report as may otherwise be required under Federal Rule of Civil Procedure 26(f).

E.   Discovery Schedule

     6.    Any open Avoidance Actions shall file with the Court a Stipulation regarding the
           parties’ choice to proceed to Mediation on or before June 20, 2020.

     7.    In the event the parties elect to proceed to mediation, the parties’ obligation to
           conduct formal discovery in each Avoidance Action shall be stayed pending
           conclusion of mediation. The stay of formal discovery shall in no way preclude,
           with respect to any Avoidance Action, the Plaintiff and applicable Defendant from
           informally exchanging documents and information in an attempt to resolve such
           Avoidance Action in advance of, or during, mediation.

     8.    Any open Avoidance Actions shall be required to provide the disclosures required
           under Rule 7026(a)(1) (the “Initial Disclosures”) on or before thirty days from (a)
           the date the parties file a stipulation indicating they do not intend to mediate or, (b)
           from the date mediation concludes without settlement.

     9.    All written interrogatories, document requests and requests for admission, if any,
           must be served upon the adverse party no later than thirty days after the deadline to
           serve Initial Disclosures.

     10.   The parties to the Avoidance Actions shall have through and including ninety days
           from the deadline to serve written discovery to complete non-expert fact discovery,
           including depositions of fact witnesses.

     11.   The standard provisions of Federal Rule of Civil Procedure 33, made applicable
           herein pursuant to Bankruptcy Rule 7033, shall apply to the Avoidance Actions.

     12.   The standard provisions of Federal Rule of Civil Procedure 34, made applicable
           herein pursuant to Bankruptcy Rule 7034, including F.R.C.P. 34(b)(2)(E) regarding
           production of electronically stored information, shall apply to the Avoidance
           Actions.

     13.   The standard provisions of Federal Rule of Civil Procedure 36, made applicable
           herein pursuant to Bankruptcy Rule 7036, shall apply to the Avoidance Actions.




                                              3
Case 19-11644-amc     Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00                   Desc
                       Correct Main Document Page 4 of 7



     14.   Should a discovery dispute arise, the complainant shall file with the Court a letter
           outlining said issues and forward a copy to chambers. Respondent must reply within
           two (2) business days. The letter, excluding exhibits, shall be no longer than two
           (2) pages. The Court shall then inform the parties if it will require a conference call
           or formal motion.

     15.   Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant to
           Bankruptcy Rule 7026, disclosures and reports of the parties’ case-in-chief experts,
           if any, shall be made to the adverse party on or before thirty days after the deadline
           to conclude fact discovery.

     16.   Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant to
           Bankruptcy Rule 7026, disclosures and reports of the parties’ rebuttal experts, if
           any, shall be made to the adverse party on or before thirty days from the deadline
           to serve expert disclosures and reports.

     17.   All expert discovery, including expert witness depositions, shall be concluded on
           or before thirty days from the deadline to serve expert rebuttal reports and
           disclosures.

     18.   The standard provisions of Federal Rule of Civil Procedure 26(e), made applicable
           herein pursuant to Bankruptcy Rule 7026, shall apply to the Avoidance Actions
           with respect to supplementation of discovery responses.

F.   Omnibus Hearings and Motions

     19.   All motions and other matters concerning any Avoidance Actions shall be heard at
           Avoidance Actions Omnibus Hearings scheduled quarterly.

G.   Miscellaneous

     20.   The Local Rules for the United States Bankruptcy Court for the Eastern District of
           Pennsylvania shall apply, except that the Procedures Order shall control with
           respect to the Avoidance Actions to the extent of any conflict with other applicable
           rules and orders.

     21.   The deadlines and/or provisions contained in the Procedures Order may be
           extended and/or modified by the Court upon written motion and for good cause
           shown or consent of the parties pursuant to stipulation, which stipulation needs to
           be filed with the Court; and it is further




                                             4
Case 19-11644-amc         Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00               Desc
                           Correct Main Document Page 5 of 7



        ORDERED, that this Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.



Date:   April 15, 2020                         ____________________________________
                                               ASHELY M. CHAN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 19-11644-amc   Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00   Desc
                     Correct Main Document Page 6 of 7
   (;+,%,7$
      Case 19-11644-amc                   Doc 562-1 Filed 04/15/20 Entered 04/15/20 14:19:00   Desc
                                           Correct Main Document Page 7 of 7

                           Defendant                      Adv. Proc No.
FFE Transportation Services, Inc                            20-00028
Believe Group, LLC                                          20-00029
Macdonald Meat Co, LLC                                      20-00030
Alaskan Ice Company                                         20-00031
 Bazzini, LLC                                              20-00032
Bolton Logistics, LLC                                       20-00033
Courier Connection, Inc.                                    20-00034
Courier Systems, Inc                                       20-00035
Diamond Ice, Inc                                           20-00036
Enjoy the City North, Inc.                                 20-00037
FedEx Freight, Corp.                                       20-00038
Fun Time Bounces, LLC                                      20-00039
GMW Organization, LLC                                      20-00040
Imsel Special Delivery                                     20-00041
 J&J Snack Foods, Corp                                     20-00042
JL Holding, LLC                                             20-00043
M2 Media Group, LLC                                        20-00044
McKella280, Inc                                            20-00045
MKS, Inc.                                                   20-00046
David's Cookie, Inc.                                        20-00047
Ace Endico, Inc.                                            20-00048
Airgas Dry Ice                                              20-00049
Arctic Glacier USA, Inc                                     20-00050
Bob Rocco Enterprises, Inc                                  20-00051
Pitt-Ohio Express, LLC                                     20-00075
DW Richards Sons, Inc                                      20-00076
The Chip Shoppe Prop, LLC                                  20-00078
Wisconsin School Services, LLC                              20-00079
Ryder Truck Rental, Inc.                                    20-00080
Quick Send Delivery Service.,                              20-00081
Round-The-World Logistics, Inc                             20-00082
Arkansas Department of Finance.,                           20-00083
Florida Department of Revenue                              20-00084
Minnesota Department of Revenue                             20-00085
Pennsylvania Department of Revenue                          20-00086
Pepper Hamilton, L.L.P.                                    20-00087
Nationwide Mutual Insurance, CO                             20-00088
PNC BANK, N.A                                               20-00089
Salesforce.com,Inc.                                         20-00090
Schwan's Company                                            20-00091
New York State Department of Taxation and Finance          20-00092
Quick Delivery Service, Inc.                               20-00093
Independence Blue Cross                                    20-00094
Roc City Meats                                              20-00095
Abbyland Foods, Inc.                                        20-00072
Bestway Refridgerated Services, Inc.                        20-00073
Colorsource, Inc.                                           20-00053
Lansdale Warehouse Co., Inc.                                20-00054
Mullen Coughlin, LLC                                        20-00052
Nation Imprint, LLC                                         20-00055
National Imports, LLC                                       20-00056
Penske Truck Leasing, CO.                                   20-00058
Phoenix Food, LLC                                           20-00057
Tennesee Department of Revenue                              20-00060
Texas State Comptroller of Public Accounts                  20-00059
United Parcel Service                                       20-00061
Victor Printing, Inc.                                       20-00063
Virginia Diner                                              20-00074
VIST Bank                                                   20-00064
Wear Young Enterprise Co., LTD                              20-00065
Wells Fargo Equiptment Finance, Inc.                        20-00066
WestGUARD Insurance Company                                 20-00068
Western Promotions, Inc.                                    20-00067
WWD, LLC                                                    20-00069
XCEL Energy, Inc..                                          20-00070
XPO Logistics, Inc.                                         20-00071
